Title: To Thomas Jefferson from James Madison, 1 November 1789
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Fredericksbg. Novr. 1.

In the letter left for you in N. York on my leaving that place I omitted to mention to you three names which solicit a clerkship in the office which will be under your direction. They are Mr. Fisher, Mr. Smith, and Mr. Orr. The first has vouchers of his pretensions which will enable you to decide readily on them. The second is a son of Merriwether Smith. I am not personally acquainted with him, but am told he is a youth of real merit. The third is a nephew of Colo. Grayson. I have never seen him but understand that he is a youth of parts, and if put into a proper line might rise into consequence. My information however comes thro’ a channel that may  be partial. In mentioning these names I fulfil an expectation which circumstances have produced. You will understand at the same time that nothing more is meant than merely to lead you into proper inquiries, and enable you to form proper comparisons.
I am this far on my way to Orange. I was detained in Philada. a fortnight after I determined to await no longer your arrival, by an indisposition, which is still troublesome to me, but not worse than when I left Philada. I am Dr. Sir yr. mo: affectly.

Js. Madison Jr

